t c memo united_states tax_court tae m young j kim petitioners v commissioner of internal revenue respondent docket no filed date tae m kim and young j kim pro sese karen lynne baker for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 a on petition- ers’ federal_income_tax tax for their taxable_year of 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure dollar_figure and dollar_figure respectively the issues remaining for decision for the year at issue are do petitioners have certain compensation income with respect to the exercise of certain stock_options granted under an employee_stock_purchase_plan we hold that they do do petitioners have certain claimed long-term_capital_losses we hold that they do not do petitioners have certain interest_income from the united_states department of the treasury we hold that they do do petitioners have certain income from the sale of certain stock we hold that they do did petitioners fail to include in the total interest_income reported in their tax_return certain interest from wash- ington savings bank we hold that they did not findings_of_fact some of the facts have been stipulated and are so found at the time petitioners filed the petition in this case they resided in bowie maryland during petitioner young j kim ms kim was employed by fannie_mae as a systems analyst at a time not disclosed by the record before date fannie_mae granted ms kim certain options to buy fannie_mae stock under an employee_stock_purchase_plan fannie_mae espp each option under that plan had an exercise price of dollar_figure per share pursuant to the fannie_mae espp on the dates indicated ms kim exercised certain options granted to her and acquired the number of shares of fannie_mae stock shown when the fannie_mae stock had the fair_market_value indicated date of exercise date date date date number of shares acquired total exercise price dollar_figure dollar_figure dollar_figure dollar_figure 1fair market_value per share was dollar_figure5 2fair market_value per share was dollar_figure5 3fair market_value per share was dollar_figure5 4fair market_value per share was dollar_figure0 fair_market_value of shares acquired on date of exercise 1dollar_figure dollar_figure dollar_figure dollar_figure in order to have the money to pay the exercise price of the options exercised on the dates indicated ms kim sold for the gross_proceeds shown the following shares of fannie_mae stock acquired as a result of the exercise of such options date date date date date number of shares sold gross proceed sec_1dollar_figure dollar_figure dollar_figure dollar_figure 1sales price per share was dollar_figure1500 2sales price per share was dollar_figure2123 3sales price per share was dollar_figure9796 4sales price per share was dollar_figure3100 on or about date the united_states department of the treasury u s treasury issued a refund check for dollar_figure with respect to petitioners’ taxable_year consisting of dollar_figure of tax and dollar_figure of interest on or about date the u s treasury issued a refund check for dollar_figure with respect to petitioners’ taxable_year consisting of dollar_figure of tax and dollar_figure of interest fannie_mae issued to ms kim form_w-2 wage and tax state- ment fannie_mae form_w-2 for her taxable_year that form showed total wages tips and other compensation of dollar_figure such total wages tips and other compensation included dollar_figure that was shown as espp in box of the fannie_mae form_w-2 fannie_mae also gave ms kim a document entitled gross wage analysis fannie_mae wage analysis that document showed inter alia dollar_figure as w2 wages such wages included dollar_figure that was shown as espp-cep and non-payroll earnings in the fannie_mae wage analysis petitioners timely filed form_1040 u s individual_income_tax_return for their taxable_year petitioners’ re- turn in petitioners’ return petitioners showed inter alia on page one wages salaries tips etc of dollar_figure on line and taxable interest of dollar_figure on line 8a and claimed a net_capital_loss of dollar_figure on line the dollar_figure of wages salaries tips etc included the dollar_figure that was shown as espp in box of the fannie_mae form_w-2 in schedule b-interest and ordinary dividends schedule b included as part of petitioners’ return petitioners showed inter alia the following interest_income name of payer washington savings bank bb t chevy chase bank amount dollar_figure dollar_figure dollar_figure in the schedule b petitioners incorrectly showed the total of such interest_income as dollar_figure the correct total is dollar_figure the total interest_income of dollar_figure shown in the schedule b is the amount that petitioners reported as taxable interest on page one line 8a of petitioners’ return in schedule d capital_gains_and_losses schedule d included as part of petitioners’ return petitioners claimed a long-term_capital_loss and a net_long-term_capital_loss of dollar_figure from the sale during of shares of twa as prescribed by sec_1211 petitioners claimed as a deduction in petitioners’ return only dollar_figure of such net_capital_loss respondent issued to petitioners a notice_of_deficiency notice for their taxable_year in that notice respondent determined inter alia to include in petitioners’ gross_income dollar_figure of interest_income from the u s treasury dollar_figure of income 2petitioners claimed no capital_gains in their schedule d from the sale of certain stock of a company described as travel- ers prop and dollar_figure of interest_income from washington savings bank in excess of the dollar_figure of interest_income from that bank shown in the schedule b included as part of petitioners’ return respondent based the foregoing determinations on infor- mation returns that the respective payers provided to respondent on date after petitioners filed the petition commencing this case respondent received from petitioners form 1040x amended u s individual_income_tax_return with respect to their taxable_year petitioners’ amended_return in petitioners’ amended_return petitioners reduced by dollar_figure the adjusted_gross_income reported in petitioners’ return and claimed a refund of dollar_figure in support thereof petitioners gave the following explanation in petitioners’ amended_return excluding dollar_figure espp gain from w-2 in- cluding dollar_figure espp gain in capital_gains on schedule d petitioners included as part of petitioners’ amended_return a copy of the schedule d that they included as part of petitioners’ return on which they made certain changes we shall refer to the copy of the schedule d on which petitioners made certain changes as petitioners’ amended schedule d petitioners made the following changes in petition- ers’ amended schedule d petitioners claimed short-term_capital_gains totaling dollar_figure from the sales of certain fannie_mae stock that ms kim acquired as a result of the exercise of certain options granted under the fannie_mae espp petitioners also claimed in petitioners’ amended schedule d long-term_capital_losses of dollar_figure dollar_figure and dollar_figure from the respective sales of certain stock of three companies in peti- tioners’ amended schedule d petitioners added the three new long-term_capital_losses claimed in that amended schedule to the dollar_figure long-term_capital_loss that they claimed in peti- tioners’ schedule d included as part of petitioners’ return and claimed long-term_capital_losses totaling dollar_figure in petitioners’ amended schedule d petitioners netted the dollar_figure of short-term_capital_gains and the dollar_figure of long-term_capital_losses claimed in that amended schedule and claimed a net_capital_loss of dollar_figure 3as discussed above in petitioners’ return as pre- scribed by sec_1211 petitioners claimed as a deduction only dollar_figure of the dollar_figure net_capital_loss claimed in the schedule d included as part of that return thus the dollar_figure net_capital_loss claimed in petitioners’ amended schedule d did not entitle petitioners to a larger net_capital_loss deduc- tion for however the increased net_capital_loss claimed in petitioners’ amended schedule d did affect the amount of petitioners’ claimed capital_loss_carryover to other taxable years see sec_1212 opinion petitioners bear the burden of proving that the determina- tions in the notice are erroneous rule a 290_us_111 exercise of fannie_mae espp options in petitioners’ return petitioners included in wages salaries tips etc the dollar_figure that was shown as espp in the fannie_mae form_w-2 at trial petitioners take the position that such amount constitutes short-term_capital_gains in support of their position petitioners argue that the income at issue arose from the sales of certain fannie_mae stock that ms kim acquired as a result of the exercise of certain options under the fannie_mae espp that such stock was a capital_asset and that therefore such income is capital in charac- ter respondent counters that the dollar_figure that petitioners reported in petitioners’ return as wages salaries tips etc constitutes compensation income that petitioners properly reported in that return 4petitioners do not claim that the burden_of_proof shifts to respondent under sec_7491 in any event petitioners have failed to establish that they satisfy the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 5petitioners took the same position in petitioners’ amended_return in general the tax treatment with respect to the grant of an option to purchase stock in_connection_with_the_performance_of_services and the transfer of stock pursuant to the exercise of such an option is determined under sec_83 and the regula- tions thereunder under sec_83 a taxpayer who receives an option in_connection_with_the_performance_of_services has compensation income in the year in which the option is granted to the taxpayer if the option has a readily_ascertainable_fair_market_value at the time of grant sec_1_83-7 income_tax regs if the option does not have a readily_ascertainable_fair_market_value at the time of grant the exercise of the option gives rise to compensation income in the year of exercise such compensation income is equal to the amount by which the fair_market_value of the stock on the date exercise date of the exercise of the option pursuant to which the stock was transferred to the tax- payer exceeds the price option_price that the taxpayer paid to acquire the stock under the option sec_83 sec_1_83-7 income_tax regs 6svoboda v commissioner tcmemo_2006_235 7there is no dispute between the parties that none of the options granted to ms kim pursuant to the fannie_mae espp had a readily_ascertainable_fair_market_value at the time of grant 8svoboda v commissioner supra sec_421 provides an exception to the tax treatment prescribed by sec_83 for certain types of employee_plans including employee stock_purchase_plans such as the fannie_mae espp involved here sec_421 provides inter alia that no income will result when a taxpayer acquires stock upon the exer- cise of an option granted under an employee_stock_purchase_plan as defined in sec_423 sec_421 in general the stock so acquired qualifies as a capital_asset in the hands of the taxpayer when the taxpayer disposes of such stock the difference between the amount received on such disposition and the taxpayer’s basis is capital in character see sec_421 sec_1001 sec_1221 sec_1222 cf sec 14a 422a-1 q a-1 temporary income_tax regs fed reg date if however the taxpayer disposes of the stock acquired pursuant to an employee_stock_purchase_plan within two years of the granting of the option or within one year after the transfer of the stock to the taxpayer such disposition is a disqualifying_disposition see sec_421 sec_423 in that event the taxpayer is required to recognize for the year of disposition compensation income that is equal to the amount by which the fair_market_value of the stock on the exercise date exceeds the option_price of such stock sec_83 sec_421 sec_1_83-7 income_tax regs 9see also humphrey v commissioner tcmemo_2006_242 svoboda v commissioner supra cf sec 14a 422a-1 q a-1 temporary income_tax regs fed reg date see also 125_tc_37 n ms kim sold of the shares of fannie_mae stock that she acquired under the fannie_mae espp on the respective dates on which such shares were transferred to her as a result of her exercising certain stock_options under that plan on the record before us we find that petitioners properly reported the dollar_figure at issue as compensation income in peti- tioners’ returndollar_figure certain claimed long-term_capital_losses petitioners contend that in addition to the dollar_figure long- term capital_loss that petitioners claimed in petitioners’ return petitioners have dollar_figure of long-term_capital_losses 10see also svoboda v commissioner supra 11respondent claimed for the first time in respondent’s opening brief that in addition to the dollar_figure of compensation income reported in petitioners’ return with respect to ms kim’s exercise of the options granted to her under the fannie_mae espp petitioners have a dollar_figure net_short-term_capital_gain from the respective sales of certain fannie_mae stock that ms kim acquired as a result of such exercise we conclude that if we were to consider whether respondent’s claim is correct peti- tioners who were pro sese would be substantially disadvantaged we shall not consider respondent’s claim see 74_tc_955 we note and respon- dent agrees that the dollar_figure net short-term gain that respondent claims petitioners have would not affect the amount of the deficiency for the year at issue assuming arguendo that peti- tioners have such a net short-term gain any such gain would affect the amount of the net_capital_loss carryover to other taxable years see sec_1212 for their taxable_year or a total of dollar_figure for that year in support of that contention petitioners rely on peti- tioners’ amended_return in which petitioners claimed such additional long-term_capital_losses a tax_return is nothing more than a statement of a tax- payer’s position and does not establish the existence or the amount of any item shown therein see 71_tc_633 on the record before us we find that petitioners have failed to carry their burden of establishing that they have for their taxable_year long-term_capital_losses of dollar_figure in addition to the long-term_capital_loss of dollar_figure claimed in petitioners’ return interest from the u s treasury respondent determined that petitioners have for the year at issue dollar_figure of interest_income from the u s treasury in his direct testimony petitioner tae m kim mr kim testified that petitioners were unaware of any such interest on cross-examina- tion mr kim conceded that petitioners received the respective refund checks that the u s treasury issued to petitioners with respect to their taxable years and the refund check issued with respect to petitioners’ taxable_year included interest of dollar_figure and the refund check with respect to their taxable_year included interest of dollar_figure on the record before us we find that petitioners have failed to carry their burden of establishing that they did not have for their taxable_year interest_income of dollar_figure from the u s treasury sale of certain stock respondent determined that petitioners have for the year at issue dollar_figure of income from the sale of certain stock of a company described as travelers prop mr kim testified that petition- ers were unaware of any such income on the record before us we find that petitioners have failed to carry their burden of establishing that they did not have for their taxable_year income of dollar_figure from the sale of certain stock of a company described as travelers prop interest from washington savings bank respondent determined that although petitioners reported dollar_figure of interest_income from washington savings bank in the schedule b included as part of petitioners’ return they failed to report for the year at issue dollar_figure of interest_income from that bank we have found that petitioners showed dollar_figure as the total of the three items of interest_income reported in the schedule b included as part of petitioners’ return and as taxable interest on page one line 8a of that return we have also found that the correct total of the three items of interest_income reported in the schedule b would have been dollar_figure or dollar_figure less than the total interest_income of dollar_figure shown in that schedule and page one of that return on the record before us we reject respondent’s determina- tion that petitioners failed to include in income for their taxable_year dollar_figure of interest_income from washington savings bank we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of respondent decision will be entered under rule
